By the Chancellor.

It is agreed upon both hands, that the plaintiff has a suit at law against the defendant about this very matter; and I am very clearly of opinion, from every thing which I have seen, that these parties are before the proper tribunal: for although this Court might interfere, in the case of a nuisance where there is a flagrant violation of private right, attended with public injury, when the law would neither afford, an immediate nor an adequate remedy until irreparable injury might be done, yet this is not one of those cases. Forthis reason, the rule must be discharged»